IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37710

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 692
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 1, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JACOB AUGUST WREN,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of three years, for aggravated assault, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jordan E. Taylor, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                     Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Jacob August Wren pled guilty to aggravated assault. I.C. § 18-901(a), 18-905(b). In
exchange for his guilty plea, an allegation that Wren was a persistent violator was dismissed.
The district court sentenced Wren to a unified term of five years, with a minimum period of
confinement of three years, to run consecutive to an unrelated sentence. Wren appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wren’s judgment of conviction and sentence are affirmed.




                                                   2